TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00233-CR







Kevin Zettner, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0960326, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of aggravated robbery.  Tex. Penal Code Ann. § 29.03 (West
1994).  The district court assessed punishment at imprisonment for thirty years.

	In June 1996, appellant's court-appointed attorney filed a brief concluding that the appeal
is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by advancing a contention counsel says might arguably support the appeal.  See also Penson v.
Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

	A copy of counsel's brief was delivered to appellant, and appellant was advised of his right
to examine the appellate record and to file a pro se brief.  Thereafter, this Court granted five motions for
extension of time to file a pro se brief.  When granting the fifth extension to January 24, 1997, the Court
notified appellant that no further extensions of time would be granted and that the appeal would be
submitted for decision on January 29.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contention advanced in counsel's brief would serve no beneficial
purpose.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Affirmed

Filed:   February 6, 1997

Do Not Publish